Case: 13-10077     Date Filed: 07/16/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10077
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 3:07-cr-00142-TJC-MCR-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

MILTON ALPHONSO SPENCER,
                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (July 16, 2013)

Before CARNES, HULL and JORDAN, Circuit Judges.

PER CURIAM:

      Susan Good Yagzi, appointed counsel for Milton Alphonso Spencer in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 13-10077     Date Filed: 07/16/2013   Page: 2 of 2


1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and the revocation of Spencer’s

supervised release and his sentence are AFFIRMED.




                                         2